             Case MDL No. 3004 Document 5 Filed 04/09/21 Page 1 of 2




                  BEFORE THE UNITED STATES JUDICIAL PANEL ON
                          MULTIDISTRICT LITIGATION

In re PARAQUAT PRODUCTS                            )                  MDL-3004
LIABILITY LITIGATION                               )

                              NOTICE OF RELATED ACTIONS

       In accordance with Rule 7.1(a) of the Rules of Procedure of the United States Judicial Panel

on Multidistrict Litigation (the “Panel”), Jerry Burnette, plaintiff in the case styled Jerry Burnette

v. Syngenta Crop Protection, LLC, Syngenta AG, and Chevron U.S.A, Inc, S.D. IL No. 3:21-cv-

00373 writes to notify the Panel of the related actions listed in the attached schedule.

       Docket Sheet and Complaint are attached.

Dated: April 9, 2010


                                            Respectfully submitted,


                                           /s/ W. Lewis Garrison, Jr.
                                           W. Lewis Garrison, Jr. (AL Bar No. 3591-N74W),
                                           Amanda S. Williamson (AL Bar No. 2011-A52W),
                                           William L. Bross, (AL Bar No. 9703-O71W),
                                           Christopher B. Hood (AL Bar No. 2280-S35H),
                                           HENINGER GARRISON DAVIS, LLC
                                           2224 First Avenue North
                                           Birmingham, AL 35202
                                           Phone: (205) 326-3336
                                           Fax: (205) 326-3332
                                           lewis@hgdlawfirm.com
                                           amanda@hgdlawfirm.com
                                           william@hgdlawfirm.com
                                           chris@hgdlawfirm.com

                                           Jarrod P. Beasley (IL Bar No. #6274536)
                                           Kuehn, Beasley & Young, P.C.
                                           23 S. First Street
                                           Belleville, IL 62220
                                           Phone: 618.277.7260
                                            Fax: 618.277.7718
                Case MDL No. 3004 Document 5 Filed 04/09/21 Page 2 of 2




                                          jarrodbeasley@kuehnlawfirm.com

                                          Attorneys for Plaintiff Jerry Burnette

                                          (Burnette v. Syngenta Crop Protection, LLC,
                                          et. al, Case. No. 3:21-cv-00373 (S.D. Ill.)




JPML No. 3004: IN RE: Paraquat Products                                   NOTICE OF RELATED ACTIONS
Liability Litigation
                                              Page |2
